

	

		II

		109th CONGRESS

		2d Session

		S. 2312

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To require the Secretary of Health and Human Services to

		  change the numerical identifier used to identify Medicare beneficiaries under

		  the Medicare program.

	

	

		1.Short titleThis Act may be cited as the Social

			 Security Number Protection Act of 2006.

		2.Requiring the

			 Secretary of Health and Human Services to change the numerical identifier used

			 to identify Medicare beneficiaries under the Medicare program

			(a)In

			 GeneralNot later than 1 year after the date of the enactment of

			 this Act, the Secretary of Health and Human Services shall establish and

			 implement procedures to change the numerical identifier used to identify

			 individuals entitled to benefits under part A of title XVIII of the

			 Social Security Act or enrolled under

			 part B of such title so that such an individual’s social security account

			 number is not displayed on the identification card issued to the individual

			 under the Medicare program under such title or on any explanation of Medicare

			 benefits mailed to the individual.

			(b)Authorization

			 of AppropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

			

